Samuel Hawford plaint. agt John Scottow and John Endicott Executors of the Last will & Testamt of Andrew Sheppard decd Defendts in an action of the case for not paying the Summe of thirty Seven pounds one Shilling in mony due from sd Scotto and Endicot as Execrs abovesd to the now plaint. for one third part of a parcell of Logwood that was brought from Treice in the Katch Jndustry Nathanll Man Commander in the month of January. 1675. which was Ship’t by the plaint. & ventured on his own accot but Andrew Sheppard his order or Execrs have Sold it and received the mony but yet detaines it whereby the plaint. is greatly damnified with all other due damages &c. . . . The Jury . . . found for the Defendants costs of Court allowed ten Shillings and four pence.
[ See second case at this session, above, p. 816.]